The plaintiff had attachments issued and levied upon the tax books for the years 1891-'92 in the hands of J. C. Wall, former Sheriff of Stokes County. On motion of the defendant Wall *Page 265 
the attachments were vacated by Bryan, J., on the ground that the tax books were not subject of levy by attachment, and the plaintiff appealed.
There is no error in the ruling of his Honor. The same question has been before the Court in Davie v. Blackburn, ante, 383, and the reasons for our decision in this case are set out in that one. There were several questions of practice raised in the case, but it is unnecessary to discuss them, as the plaintiff's action has failed on its merits.
   No error. (388)